opinion of the court

Per Curiam.

The respondent was admitted to practice by this court on October 21, 1953. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the referee to whom the issues were referred to hear and report.
The referee sustained all 10 charges of professional misconduct, including, converting approximately $80,000 of estate funds to his own use; commingling of personal and client moneys; repeatedly overdrawing his escrow account; failing to honor a judicial subpoena and subpoena duces tecum; converting to his own use $25,000 of estate funds; and neglecting estate matters entrusted to him.
*212After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the referee. The respondent is guilty of the misconduct alleged. Petitioner’s motion to confirm the referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Titone, J. P., Lazer, Gibbons, Gulotta and Weinstein, JJ., concur.